Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146872                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146872
                                                                    COA: 308275
                                                                    Wayne CC: 03-011966-FH
  THOMAS CLIFFORD WHITE,
           Defendant-Appellant.

  _________________________________________/

         On January 15, 2014, the Court heard oral argument on the application for leave to
  appeal the January 24, 2013 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to
  appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the
  Wayne Circuit Court’s January 11, 2012 orders. Under the unique circumstances of this
  case, the trial court did not abuse its discretion, see People v Bylsma, 493 Mich. 17, 26
  (2012), and People v Brown, 492 Mich. 684, 688 (2012), when it set aside the defendant’s
  guilty plea, dismissed the case with prejudice, and vacated the defendant’s sentence.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2014
           s0121
                                                                               Clerk